Exhibit 10.4.2

 

ADDENDUM TO MANUFACTURING AND SUPPLY AGREEMENT

 

This Addendum to Manufacturing and Supply Agreement (this “Addendum”), dated as
of the 1 day of August, 2001 (the “Effective Date”) is by and between
JPI PHARMACEUTICA INTERNATIONAL, a division of Cilag AG International Zug, a
company duly organized and existing under the laws of Switzerland, having its
principal office in CH- 6300 Zug, Kollerstrasse 38, Switzerland (“JPI”) and
JANSSEN PHARMACEUTICA Inc., 1125 Trenton-Harbourton Road, Titusville, NJ 08560,
USA (“Janssen US” and, together with JPI, “Janssen”) on the one hand and
Alkermes Controlled Therapeutics Inc. II, a company organized and existing under
the laws of the Commonwealth of Pennsylvania, having its principal office at 64
Sidney Street, Cambridge MA 02139-4136, USA (“ACTII”) on the other hand.

 

WHEREAS, Janssen and ACTII have been collaborating for the development of
a Risperidone depot formulation incorporating ACTII’s proprietary technology
concerning bioabsorbable polymer technologies and have entered into a
Development Agreement and two License Agreements related thereto; and

 

WHEREAS, Janssen and ACTII entered into that certain Manufacturing and Supply
Agreement, dated August 6, 1997 (the  “Supply Agreement”), with-respect to
the commercial manufacture and supply of such Risperidone depot formulation to
Janssen; and

 

WHEREAS, Janssen and ACTII desire to enter into this Addendum regarding
the expansion of ACTII’s manufacturing facilities, and the financial
responsibilities of each of the parties in connection with such expansion, in
order to support the increased sales forecasts for such Risperidone depot
formulation; and

 

WHEREAS, Janssen and ACTII further desire to enter into this Addendum
to formally provide for a collaborative effort to develop the manufacturing
facility and commercial supply of Product.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
set forth below, and intending to be legally bound hereby, the parties agree as
follows:

 

ARTICLE 1 - DEFINITIONS

 

Section 1.1.         Unless provided otherwise, any capitalized terms used in
this Addendum and not defined herein or below, shall have the meaning set forth
in the Supply Agreement.

 

1.1.1.     “Regulatory Approval” shall mean either (i) the approval of a New
Drug Application, or a comparable application, for the Product by the United
States Food and Drug Administration (“FDA”), or (ii) regulatory approval in two
(2) of the Major EU Member States (for the purpose hereof, “Major EU Member
States” means Germany, UK, France, Spain and Italy), together in each case with
satisfaction of any related regulatory and notification requirements of the FDA
or such other regulatory authority.

 





1

--------------------------------------------------------------------------------

 



ARTICLE 2 - EXPANSION PROJECT

 

Section 2.1.         The Project. ACTII will retain the services of an
engineering firm to develop plans to expand ACTII’s manufacturing facility
located in Wilmington, Ohio (the “Project”), including detailed timelines for
completion of the Project. The Project shall include the following elements:

 

2.1.1.     The expansion to the current facility will be a detached addition on
the same campus as the original facility in Wilmington, Ohio (such detached
addition, including the equipment to be fitted therein, are referred to herein
as the “Expansion”);

 

2.1.2.     The Expansion will include the utilities for a second and third wet
process line and a second filling line;

 

2.1.3.     Only the equipment for the second wet process line will be installed
as part of the Project; and

 

2.1.4.     The Project is expected to be completed by early August 2003 and
cost approximately twelve million dollars ($12,000,000), all according to the
preliminary budget and timetable set forth on Schedule A attached hereto.

 

2.1.5.     The underlying assumption of the terms agreed in this Addendum is
that the Expansion will be dedicated to the manufacturing of the Product.
Notwithstanding the above, ACTII shall have the right to manufacture other
products in the Expansion, provided that ACTII shall notify Janssen at least
ninety (90) days before any such other product is manufactured in the Expansion
and shall discuss such intended manufacturing activities with the Global Supply
Team. Any such notification and discussion shall be subject to
ACTII’s obligations of confidentiality (if any) to its collaborative partner for
the product(s) to be manufactured in the Expansion. ACTII shall be entitled to
proceed with such intended manufacturing activities, provided that the Global
Supply Team is satisfied, in its reasonable judgment, that such activities will
not affect the quality (including GMP guidelines), the supply chain or capacity
requirements for the Product. In the event that ACTII proceeds with its intended
manufacturing activities, ACTII and Janssen will negotiate in good faith the
impact (if any) of such activities on the Minimum Revenues and/or the Guarantee
provided in this Addendum and modify it accordingly.

 

Section 2.2.         The Project Plan. Upon completion of the work by the
engineering firm, which is expected to be completed prior to July 31, 2001,
Janssen and ACTII shall meet to review the plans, budget and timetable for
completion of the Project, determine the actions to be taken by each of the
parties and to finalize the plans, budget and timetable for the Project
(the “Project Plan”). The Project Plan, including the budget, must be amended by
mutual agreement of the parties (after consultation with the Global Supply Team
(defined in Section 5.2)) if the change impacts the timeline, capacity or budget
with respect to the Product. At any time the parties amend the budget included
in the Project Plan, a corresponding amendment to the Guarantee Cap (defined in
Section 3.2) shall also be made.

 

Section 2.3.         Contractors and Construction. Upon approval by both parties
of the Project Plan, ACTII shall engage the services of any contractors
necessary to begin and complete

 





2

--------------------------------------------------------------------------------

 



actual construction of the Project and shall oversee such construction. ACTII
shall cause the timetable for completion of the Project that is part of the
Project Plan to be incorporated into all contracts and agreements with such
contractors.

 

ARTICLE 3- FINANCIAL RESPONSIBILITY FOR THE PROJECT

 

Section 3.1.         ACTII’s Responsibility. ACTII shall be responsible for
payment of all costs and expenses related to construction of the Project,
including the design of and engineering services related to the Project, subject
to the Guarantee and Minimum Revenues (each as defined in Sections 3.2 and 3.4,
respectively).

 

Section 3.2.         The Guarantee. In the event that Janssen terminates
development of the Product prior to commercial launch or Janssen terminates the
Project, Janssen will reimburse ACTII for all cumulative out-of-pocket expenses
made or actually and irrevocably committed by ACTII for the Project through the
date of ACTII’s receipt of written notice of such termination (such
reimbursement payment referred to herein as the “Guarantee”). The Guarantee
shall not exceed twelve million dollars ($12,000,000) (the “Guarantee Cap”),
unless the parties have mutually agreed to amend the budget and the Guarantee
Cap pursuant to Section 2.2.

 

Section 3.3.         Refund of the Guarantee. If Janssen pays to ACTII the
Guarantee due to Janssen’s termination of the Project and if the Expansion is
utilized by ACTII for another· product with another corporate partner within
three (3) years of Janssen’s termination of the Project, then ACTII shall refund
that portion of the Guarantee that is proportional to the actual utilization of
the Expansion during the 3-year period which shall be paid to Janssen
in installments over the months remaining in the 3-year period and so long as
the utilization continues.

 

Section 3.4.         Minimum Revenues. For a period often (10) calendar years,
Janssen shall guarantee a certain minimum amount of revenues to ACTII from
Janssen from the purchase of Product under the Supply Agreement (the “Minimum
Revenues”), unless Janssen realizes the cumulative Minimum Revenues prior to the
expansion of such 10-year period, all in accordance with this Section 3.4 and
the subsections below.

 

3.4.1.     Upon completion of the work by the engineering firm, which is
expected to be completed prior to July 31, 2001, Janssen and ACTII shall meet to
review the Project cost. If the aggregate Project cost is ten million dollars
($10,000,000) or more, but less than twelve million dollars ($12,000,000), the
Minimum Revenues shall be:

 

 

 

 

 

 

    

Scenario 1 : Detached Plant without filling line

Calendar Year

 

Capital Cost: $ 12.0 million

of Minimum

 

Minimum Revenue for Alkermes

Revenues

 

$ million

Year 1

 

$

11.0 m

Year 2

 

$

14.25 m

Year 3-10

 

$

15.75 m

 





3

--------------------------------------------------------------------------------

 



3.4.2.     If the aggregate Project cost is less than ten million dollars
($10,000,000) or greater than twelve million dollars ($12,000,000), then Janssen
and ACTII shall re-calculate the Minimum Revenue amounts based on the Project
cost and assumptions and preliminary Minimum Revenue amounts set forth below.

 

(a)     The Minimum Revenues are intended to derive a minimum revenue that
drives a net present value of zero (0) using a twelve and one-half percent
(12.5%) discount rate for ACTII’s manufacturing facility investment.

 

(b)     For the purpose of calculating the Minimum Revenues under this Section
3.4, the Project cost shall not exceed twelve million dollars ($12,000,000),
unless the parties have mutually agreed to amend the budget pursuant to Section
2.2.

 

(c)     The Minimum Revenues under this Section 3.4.2 shall be calculated in
substantially the same way as the Minimum Revenues under Section 3 .4.1
were calculated as shown on Schedule C.

 

3.4.3.     First Calendar Year. The first calendar year in which Minimum
Revenues shall be guaranteed, shall begin on the earlier of (a) the January 1
immediately following Regulatory Approval or (b) January 1, 2004, unless the
parties agree otherwise.

 

3.4.4.     Excess. If the aggregate amount of Product purchased by Janssen
under the Supply Agreement in any one calendar year (an “Actual Purchase
Amount”) exceeds the Minimum Revenue amount for such calendar year, then such
excess (the “Excess Credit”) shall be credited against any future calendar year
in which Janssen’s Actual Purchase Amount is less than the Minimum Revenue
amount for such calendar year.

 

3.4.5.     Shortfall. If an Actual Purchase Amount is less than the
Minimum Revenue amount for the relevant calendar year, then any available Excess
Credit shall be added to the Actual Purchase Amount for such calendar year. If
the sum of Actual Purchase Amount plus any such Excess Credit are less than the
Minimum Revenue amount for such calendar year, then Janssen shall pay to ACTII
the difference between the Minimum Revenue and the sum of the Actual Purchase
Amount plus such Excess Credit (if any). A portion of an Excess Credit may be
used if only a portion is necessary to bring the sum of the Actual Purchase
Amount plus the Excess Credit up to the Minimum Revenue amount for the relevant
calendar year, in which case the balance of the Excess Credit can be used for
another future calendar year; provided, however, that the aggregate amount of
Excess Credit may only be added to an Actual Purchase Amount once.

 

3.4.6.     Reporting. Within seventy-five (75) days of the end of each calendar
year after Regulatory Approval, ACTII shall prepare and deliver to Janssen a
report showing (a) the Actual Purchase Amount and the Minimum Revenue amount for
such calendar year, (b) any Excess Credit added to the Actual Purchase Amount,
(c) any Excess Credit from a prior or the current calendar year available but
not added to the Actual Purchase Amount, and (d) any amount due to ACTII under
Section 3.4.5.

 

3.4.7.     Prepayment. If (i) sales of Product are such that Janssen determines
that the expanded facility will not be utilized or (ii) Janssen ceases to sell
Product or terminates the

 





4

--------------------------------------------------------------------------------

 



Supply Agreement after Regulatory Approval but before all Minimum Revenues have
been achieved, then Janssen may, in its discretion, (a) prepay the Minimum
Revenues in a lump sum that is the then net present value of the Minimum
Revenues not yet achieved or (b) continue to pay any shortfall under Minimum
Revenues over time as provided in this Section 3.4. If Janssen prepays the
Minimum Revenues in a lump sum under this Section 3.4.7 and if the Expansion
is utilized by ACTII for another product incorporating its bioabsorbable polymer
technology with another corporate partner within three (3) years of such
prepayment, then ACTII shall refund that portion of the lump sum payment that is
proportional to the actual utilization of the Expansion during the 3-year period
which shall be paid to Janssen in installments over the months remaining in the
3-year period and so long as the utilization continues.

 

ARTICLE 4- SECOND FILLING LINE AND FUTURE EXPANSIONS

 

Section 4.1.         Second Filling Line. The parties may mutually determine
that a second filling line needs to be added to the manufacturing facility. If
such a determination is made, it is anticipated that the cost of adding a
second filling line will be approximately eleven million dollars ($11,000,000).
Janssen and ACTII shall amend the Guarantee Cap and the Minimum Revenues to take
into account such additional cost, taking into consideration the assumptions set
forth in Section 3.4 (including the subsections) and the subsections below.

 

4.1.1.     Upon completion of the work by the engineering firm with regard to
the Project, including the second filling line, Janssen and ACTII shall meet to
review the Project cost. If the aggregate Project cost is twenty-one million
dollars ($21,000,000) or more, but less than twenty-three million dollars
($23,000,000), the Minimum Revenues, if a second filling line is included, shall
be:

 

 

 

 

 

 

    

Scenario 2:

 

 

Detached Plant filling line

Calendar Year

 

Capital Cost: $ 22 million

of Minimum

 

Minimum Revenue for Alkermes

Revenues

 

$ million

Year 1

 

$

12.0 m

Year 2

 

$

18.0 m

Year 3-10

 

$

19.0 m

 

4.1.2.     If the aggregate Project cost, including a second filling line, is
less than twenty-one million dollars ($21,000,000), or greater than twenty-three
million dollars ($23,000,000), then Janssen and ACTII shall re-calculate the
Minimum Revenue amounts based on the Project cost, including the second filling
line, and assumptions and preliminary Minimum Revenue amounts set forth below.

 

(a)     The Minimum Revenues are intended to derive a minimum revenue that
drives a net present value of zero (0) using a twelve and one-half percent
(12.5%) discount rate for ACTII’s manufacturing facility investment.

 





5

--------------------------------------------------------------------------------

 



(b)     For the purpose of calculating the Minimum Revenues under this Section
4.1.2, the Project cost shall not exceed twenty-three million dollars
($23,000,000), unless the parties have mutually agreed to amend the budget
pursuant to Section 2.2.

 

(c)     The Minimum Revenues under this Section 4.1.2 shall be calculated in
substantially the same way as the Minimum Revenues under Section 4.1.1 were
calculated as shown on Schedule C.

 

Section 4.2.         Reimbursement of Incremental Capital Cost. In the event
that the parties determine to include a second filling line (the “2nd Line”) in
the Project, Janssen shall reimburse ACTII for the financial cost of the
incremental capital associated with the 2nd Line. To that end, Janssen shall pay
to ACTII, on a quarterly basis, an amount equal to the Prime Rate times the
capital expenses associated with the 2nd Line in excess of the capital
expenses associated with the Project excluding the 2nd Line. For purposes
hereof, “Prime Rate” shall be the prime rate as reported in the eastern edition
of The Wall Street Journal on the first day of the relevant calendar quarter on
which The Wall Street Journal is published. Janssen’s obligation under this
Section 4.2 shall terminate upon the occurrence of both of the following two
conditions: (a) Product delivered by ACTII to Janssen under the Supply Agreement
meets or exceeds five million (5,000,000) vials in any twelve (12)-month period
and (b) Janssen’s  twenty-four (24)-month supply forecast for Product to
be delivered by ACTII under the Supply Agreement exceeds the vial filling
capacity of the existing filling line in any twelve (12)-month period in such
twenty-four (24)-month forecast.

 

Section 4.3.         Future Expansions. If the Global Supply Team determines
that an additional process line is required, then such additional line will
be included in the Project under conditions to be negotiated by Janssen and
ACTII at the time of such determination.

 

ARTICLE 5 - MANAGEMENT OF PROJECT AND COMMERCIAL SUPPLY

 

Section 5.1.         Collaborative Efforts. Both parties acknowledge and
agree that the management of the commercial supply chain of Product is of
critical importance, as is (i) the timely expansion of the capacity for the
manufacturing of the bulk Product and the vial filling, (ii) the transition of
the current activities to a continuous commercial manufacturing and supply
process and (iii) the eventual commercial supply and logistics chain. Therefore,
the parties shall actively collaborate with each other, including a free
exchange of expertise and knowledge, with the following goals: (a) the timelines
of expansion and supply are respected, (b) a robust manufacturing and supply
process is developed, (c) Product will comply with all relevant quality and
regulatory requirements and (d) a continued supply of Product in accordance with
current forecasts is achieved.

 

Section 5.2.         Global Supply Team. ACTII shall be responsible for
the operation and management of the Project and the manufacture and supply
of Product. Notwithstanding the foregoing, a Global Supply Team shall
be established under this Section 5.2 whose goal will be to enhance and
facilitate the collaborative effort described in Section 5.1.

 

5.2.1.         Formation and Make-Up. Within thirty (30) days after
the Effective Date, the parties shall form the Global Supply Team. The Global
Supply Team shall consist of an

 





6

--------------------------------------------------------------------------------

 



equal number of representatives of each party. The Global Supply Team
may delegate its responsibilities and authority to one or more Sub-Teams.
The members of the Global Supply Team and any Sub-Teams shall have expertise in
the functional disciplines that either party believes should be represented at
the team or sub-team. The representatives of a party may be changed from time
to time at the discretion of that party upon written notification by the
party making such change to the other.

 

5.2.2.     Oversight of the Project and Commercial Supply. The Global Supply
Team shall be responsible for recommending actions to ACTII and
Alkermes management following periodic reviews of the Project and the commercial
supply process. Within fifteen (15) days after the receipt of the Project Plan,
or any amendment or supplement to the Project Plan, the Global Supply Team or
the appropriate Sub-Team shall meet to evaluate the Project Plan, amendment
or supplement and recommend actions. The Global Supply Team or the
appropriate Sub-Team shall periodically review the Project Plan and the progress
of the activities called for under the plan. ACTII and Alkermes management shall
keep the Global Supply Team and any Sub-Teams informed on a periodic basis of
issues and decisions affecting the commercial supply chain and the construction
of the Project and shall consult with it on such issues before making
decisions whenever possible.

 

5.2.3.     Meetings. The Global Supply Team and any Sub-Teams shall meet from
time to time as determined by the team members. It is expected that the teams
shall meet in person at least once in each calendar quarter. The location of
team meetings shall alternate between ACTII’s and Janssen’s offices unless
otherwise agreed by the parties, with the first meeting being held at ACTII’s
Ohio office. Consultants and non-member employees of the parties may attend team
meetings as required to further the team’s goals. Minutes of all meetings
setting forth decisions of the Global Supply Team or Sub-Team will be prepared
and circulated by the party hosting the meeting within thirty (30) days of such
meeting. Such minutes will become official when agreed to by all team members.
Each party will bear all expenses associated with attendance of its employees
and consultants at such meetings. If the team members all agree, a meeting may
be held by means of telephone conference or similar communications equipment by
means of which all persons participating in the meeting can hear each other.

 

5.2.4.     Decisions. Recommendations of the Global Supply Team or Sub-Teams
shall be made by unanimous vote, with the representatives of each party having
one collective vote. If the Global Supply Team or a Sub-Team is unable to reach
a unanimous vote on any issue, then the issue shall be referred to the President
of Alkermes (or successor position) and the Senior Vice President of
Manufacturing of Janssen (or successor position) for further discussion and
resolution. These individuals shall, as soon as practicable, attempt in good
faith to resolve the dispute and, thereby, make the recommendation on behalf of
the Global Supply Team or Sub-Team. These individuals may obtain the advice of
other employees as they deem necessary or advisable in order to make the
recommendation. If such issue (a) is not resolved within thirty (30) days after
it has been referred to such persons for resolution, (b) would cause a serious
interruption of the manufacturing and supply chain and (c) is related to the
Logistic Systems, Quality System, Control of Change, Validation, timelines of
the Project Plan or commercialization ramp-up, the issue shall be resolved in
accordance with the views of the Senior Vice President of Manufacturing of
Janssen. Any issue related to the budget for the

 





7

--------------------------------------------------------------------------------

 



Project shall be discussed in good faith to determine the appropriate
modification or outcome and shall be agreed to by the parties in good faith.
Also, in the event ACTII is reasonably of the opinion that Janssen’s standpoint
on any of the above issues could adversely affect its obligations under the
Supply Agreement, it will raise such issue and the parties will duly consider it
and its ramifications in resolving the issue at hand. In the event Janssen
nevertheless decides to proceed in accordance with its standpoint, the parties
will in good faith discuss the modifications that may be warranted in relation
to the other obligations with respect to which ACTII had raised concerns.

 

Section 5.3.         Janssen Representative at the Project. In order to
implement the collaborative effort set forth under Section 5.1, Janssen will
have the right to have one or more Janssen representatives visit the Project
and/or the entire manufacturing facility in Wilmington, Ohio for short or
extended periods of time. Any such visits shall be at Janssen’s expense;
provided that ACTII shall provide some accommodation at the site upon reasonable
request and provided that there is no disruption to the course of business at
the site. In the event that there is any dispute under this Section 5.3 or
either party has a concern related to the Janssen representative(s) at the
manufacturing facility, the Global Supply Team shall attempt to resolve such
dispute or address such concern.

 

Section 5.4.         Janssen Support. At ACTII’s request, Janssen
shall reasonably assist ACTII in its contacts with manufacturing and
supply contractors and shall support ACTII in connection with its vendor
relations.

 

ARTICLE 6 - MISCELLANEOUS

 

Section 6.1.         Change in Control of Alkermes, Inc. or ACTII. For purposes
of this Section 6.1, “Change in Control” shall mean the acquisition, directly or
indirectly, by any person, entity or “group” (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (excluding Alkermes, Inc., its subsidiaries, and any employee
benefit plan of Alkermes, Inc. or its subsidiaries which acquires beneficial
ownership of voting securities of Alkermes, Inc.) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 40% of the combined voting power of Alkermes, Inc.’s or ACTII’s then
outstanding voting securities entitled to vote generally in the election of
directors. In the event of a Change in Control of Alkermes, Inc. or ACTII,
Alkermes, Inc. and ACTII will use reasonable efforts to notify Janssen as soon
as possible, legally and in accordance with any confidentiality obligations
related to the Change in Control transaction, in advance of any Change of
Control, and upon the announcement thereof. As soon as possible after giving
such notice, ACTII (or any successor) and Janssen will meet to discuss what
effect, if any, the Change in Control will have on ACTII’s (or any successor’s)
performance under the Supply Agreement, including this Addendum. The parties
shall then determine what, if any, actions need be taken in light of the effects
of the Change in Control. ACTII and/or Alkermes shall use reasonable efforts to
(a) cooperate with Janssen to provide continuity of supply of Product, (b) cause
the assignment of all of the obligations of ACTII under the Supply Agreement to
any successor entity upon consummation of such Change in Control and, (c) ensure
the confidentiality of the proprietary technology of Janssen vis-  á-vis the
controlling entity of ACTII upon consummation of such Change in Control,
including the use of “fire walls”, if appropriate or reasonably requested by
Janssen. Promptly following the consummation of the

 





8

--------------------------------------------------------------------------------

 



Change of Control, Act II (or any successor) shall provide to Janssen a written
confirmation that AGTII (or any successor) shall comply with all obligations
under the Supply Agreement, including this Addendum.

 

Section 6.2.         Bankruptcy provisions. In the event ACTII or Alkermes,
Inc. files a petition in bankruptcy, insolvency or reorganization for the
benefit of its creditors or if a receiver or trustee is appointed as provided
for in Section 10.2.3 of the Supply Agreement, ACTII shall, unless and until the
Supply Agreement would be rejected by the bankruptcy trustee in accordance with
the relevant bankruptcy codes, continue to perform all its obligations under
the Supply Agreement, including this Addendum, unless and until Janssen elects
to terminate the Supply Agreement in accordance with Section 10.2.3 of the
Supply Agreement. By October 31, 2001, ACTII shall submit to a neutral escrow
agent mutually agreeable to the parties, such as DSI Technology Escrow Services,
Inc. (the “Escrow Agent”), to hold in escrow all of the standard operating
procedures and batch records, which shall contain detailed descriptions of all
steps and operations involved in the approved Manufacturing Process (the
“Escrow Documents”). ACTII shall update the Escrow Documents annually. In the
event that Janssen terminates the Agreement under Section 10.2.3 of the Supply
Agreement, Janssen shall be free to access the Escrow Documents. Janssen, ACTII
and the Escrow Agent shall execute an escrow agreement which will control the
deposit, possession and release of the Escrow Documents and any conflict between
this Addendum and such escrow agreement shall be controlled by the escrow
agreement. Janssen, as a licensee of intellectual property rights granted under
the License Agreement dated February 13, 1996, by and between Janssen US and ACT
II and the License dated February 21, 1996, by and between JPI and ACT II, shall
in addition to any rights or remedies expressly provided herein, retain any and
all of its rights under the bankruptcy code to resort to other remedies as may
now or hereafter exist at law or in equity in such event.

 

Section 6.3.         Amendments to the Supply Agreement. To the extent that
the provisions of this Addendum are in conflict with Sections 2.2 and 2.9 of
the Supply Agreement, Sections 2.2 and 2.9 shall be deemed to be amended by
this Addendum. The provision regarding Minimum Revenues in this Addendum
shall supersede the provisions for minimum number of Product to be purchased
by Janssen pursuant to Section 2.11 of the Supply Agreement for the ten
(10) calendar years following Regulatory Approval of Product. Except as provided
in the foregoing two sentences, all of the provisions of the Supply Agreement
shall remain in full force and effect.

 

Section 6.4.         Prior Agreements. The parties hereto acknowledge that
this Addendum and the Supply Agreement contain the entire agreement between
the parties pertaining to the manufacture and supply of Product in Territory
and terminates and supersedes all prior agreements, understandings, letters or
other instruments whatsoever, whether written or oral, between the parties or
any of their affiliates with respect to such matters.

 





9

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, JPI, Janssen US and ACTII have caused this Addendum to
Manufacturing and Supply Agreement to be executed by their respective duly
authorized officers on the date first set forth above.

 

 

 

 

 

JANSSEN PHARMACEUTICA

 

INTERNATIONAL represented by CILAG AG

 

INTERNATIONAL

 

 

 

 

 

By:

/s/  Erik Rombouts

 

 

Name:  Erik Rombouts

 

 

Title: Vice President

 

 

 

 

 

JANSSEN PHARMACEUTICA INC.

 

 

 

 

 

By:

/s/  David Y. Norton

 

 

Name:  David Y. Norton

 

 

Title: President

 

 

 

 

 

ALKERMES CONTROLLED THERAPEUTICS INC. II

 

 

 

 

 

By:

/s/  Robert A. Breyer

 

 

Name:  Robert A. Breyer

 

 

Title:

 



10

--------------------------------------------------------------------------------

 



Schedule A

Preliminary Timetable and Budget

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

    

Plant expansion
With 2nd wet process train

    

Plant expansion with 2nd
process train and 2nd
filling line

 

 

 

 

 

Capital

 

 

 

Capital

 

 

 

Quarter

 

Key event

 

Expenditures

    

Cumulative

 

Expenditures

    

Cumulative

 

4Q/00

 

 

 

$

0.1 m

 

$

0.1 m

 

$

0.1 m

 

$

0.1 m

 

1Q/01

 

Phase 3 topline results

 

$

0.6 m

 

$

0.7 m

 

$

1.0 m

 

$

1.1 m

 

2Q/01

 

Tox results

 

$

1.2m

 

$

1.9m

 

$

2.1 m

 

$

3.2m

 

3Q/01

 

NDA ready

 

$

2.4 m

 

$

4.3 m

 

$

5.3 m

 

$

8.5 m

 

4Q/01

 

 

 

$

2.4 m

 

$

6.7 m

 

$

4.1 m

 

$

12.6 m

 

1Q/02

 

 

 

$

1.2m

 

$

7.8m

 

$

2.4m

 

$

15.0 m

 

2Q/02

 

 

 

$

1.2 m

 

$

9.0 m

 

$

2.3 m

 

$

17.3 m

 

3Q/02

 

Regulatory Approval

 

$

0.6m

 

$

9.6m

 

$

1.2m

 

$

18.4m

 

4Q/02

 

 

 

$

1.2 m

 

$

10.8 m

 

$

2.3 m

 

$

20.7 m

 

1Q/03

 

 

 

$

1.2 m

 

$

12.0 m

 

$

2.3 m

 

$

23.0 m

 

 

 

 

 

$

12.0 m

 

 

 

 

$

23.0 m

 

 

 

 

 

 



11

--------------------------------------------------------------------------------

 



Schedule B

Sales Forecasts as of the Effective Date

As of June 2001

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

    

2002

    

2003

    

2004

    

2005

    

2006

    

2007

    

2008

    

2009

    

2010

    

2011

    

2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sales of Microspheres

 

 

 

$


33.6 

 

$


336.5 

 

$


665.8 

 

$


879.7 

 

$


1,028.6 

 

$


1,173.8 

 

$


1,249.2 

 

$


1,214.1 

 

$


1,180.1 

 

$


1,118.2 

 

$


1,023.7 

 

( US$ millions )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sales Forecast Vials-000's

 

25.0 mg

 

 


213 

 

 


1,639 

 

 


3,204 

 

 


4,463 

 

 


5,308 

 

 


6,149 

 

 


6,554 

 

 


6,255 

 

 


5,973 

 

 


5,600 

 

 


5,262 

 

June 19 Approved Forecast

 

37.5 mg

 

 


119 

 

 


1,168 

 

 


2,305 

 

 


3,223 

 

 


3,798 

 

 


4,335 

 

 


4,611 

 

 


4,501 

 

 


4,393 

 

 


4,163 

 

 


3,954 

 

 

 

50.0 mg

 

 


192 

 

 


1,748 

 

 


3,418 

 

 


5,007 

 

 


6,117 

 

 


7,123 

 

 


7,683 

 

 


7,634 

 

 


7,571 

 

 


7,117 

 

 


6,704 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 


524 

 

 


4,554 

 

 


8,927 

 

 


12,693 

 

 


15,223 

 

 


17,607 

 

 


18,849 

 

 


18,390 

 

 


17,937 

 

 


16,881 

 

 


15,920 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase Forecast Vials- 000's

 

25.0 mg

 

 


555 

 

 


1,965 

 

 


3,466 

 

 


4,639 

 

 


5,483 

 

 


6,233 

 

 


6,492 

 

 


6,196 

 

 


5,895 

 

 


5,530 

 

 


4,165 

 

 

 

37.5 mg

 

 


362 

 

 


1,405 

 

 


2,496 

 

 


3,343 

 

 


3,910 

 

 


4,392 

 

 


4,588 

 

 


4,479 

 

 


4,345 

 

 


4,120 

 

 


3,130 

 

Inventory Level

 

50.0 mg

 

 


556 

 

 


2,096 

 

 


3,749 

 

 


5,238 

 

 


6,327 

 

 


7,240 

 

 


7,673 

 

 


7,621 

 

 


7,476 

 

 


7,031 

 

 


5,307 

 

2.5 months

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 


1,473 

 

 


5,465 

 

 


9,711 

 

 


13,220 

 

 


15,720 

 

 


17,866 

 

 


18,753 

 

 


18,296 

 

 


17,717 

 

 


16,681 

 

 


12,603 

 

 





12

--------------------------------------------------------------------------------

 



 

Schedule C

Calculation of Minimum Revenues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alkermes Capital Expenditures:

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

 

Current Plant:

 

$


9,000 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New Plant + 2nd Process Line:

 

$


12,000 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Capital Expenditures:

 

$


21,000 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2002

 

2003

 

2004

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

Minimum Revenues:

 

 

 

 

 

 

 

$


0 

 

$


11,000 

 

$


14,500 

 

$


15,750 

 

$


15,750 

 

$


15,750 

 

$


15,750 

 

$


15,750 

 

$


15,746 

 

$


15,750 

 

NPV Calculation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufacture by Alkermes

 

 

 

 

2001

 

2002

 

2003

 

2004

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

(+) Mfg Profit

 

 

 

 

 

 

 

$

-6,189

 

$


3,845 

 

$


4,178 

 

$


5,014 

 

$


5,014 

 

$


5,014 

 

$


5,014 

 

$


5,014 

 

$


5,010 

 

$


4,898 

 

(-) Capital

 

 

 

 

$


15,600 

 

$


4,200 

 

$


1,200 

 

$


0 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Tax

 

 


30 

%  

 

 

 

$

-1,857

 

$


1,154 

 

$


1,253 

 

$


1,504 

 

$


1,504 

 

$


1,504 

 

$


1,504 

 

$


1,504 

 

$


1,503 

 

$


1,469 

 

(+) Deprec

 

 

 

 

 

 

 

$


900 

 

$


900 

 

$


2,400 

 

$


2,400 

 

$


2,400 

 

$


2,400 

 

$


2,400 

 

$


2,400 

 

$


2,400 

 

$


2,400 

 

Cash Flow

 

 

 

 

$

-15,600

 

$

-7,633

 

$


2,392 

 

$


5,325 

 

$


5,910 

 

$


5,910 

 

$


5,910 

 

$


5,910 

 

$


5,910 

 

$


5,907 

 

$


0 

 

 

Disc Rate   NPV=

12.5%           $63

 





13

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Alkermes Capital

Expenditures:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Current Plant:

    

$


9,000 

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

    

 

    

 

New Plant + 2nd

 

$


22,000 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Process Line + 2nd Fill

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Line:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Capital

 

$


31,000 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Expenditures:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2002

 

2003

 

2004

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

Minimum Revenues:

 

 

 

 

 

 

 

$


0 

 

$


11,000 

 

$


14,500 

 

$


19,000 

 

$


19,000 

 

$


19,000 

 

$


19,000 

 

$


19,000 

 

$


19,000 

 

$


19,000 

 

NPV Calculation:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Manufacture by

 

 

 

 

2001

 

2002

 

2003

 

2004

 

2005

 

2006

 

2007

 

2008

 

2009

 

2010

 

2011

 

Alkermes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(+) Mfg Profit

 

 

 

 

 

 

 

$

-6,189

 

$


3,845 

 

$


2,928 

 

$


6,564 

 

$


6,564 

 

$


6,564 

 

$


6,564 

 

$


6,564 

 

$


6,564 

 

$


6,452 

 

(-) Capital

 

 

 

 

$


21,100 

 

$


7,700 

 

$


2,200 

 

$


0 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(-) Tax

 

 


30 

%  

 

 

 

$

-1,857

 

$


1,154 

 

$


878 

 

$


1,969 

 

$


1,969 

 

$


1,969 

 

$


1,969 

 

$


1,969 

 

$


1,969 

 

$


1,935 

 

(+) Deprec

 

 

 

 

 

 

 

$


900 

 

$


900 

 

$


3,650 

 

$


3,650 

 

$


3,650 

 

$


3,650 

 

$


3,650 

 

$


3,650 

 

$


3,650 

 

$


3,650 

 

Cash Flow

 

 

 

 

$

-21,100

 

$

-11,133

 

$


1,392 

 

$


5,700 

 

$


8,245 

 

$


8,245 

 

$


8,245 

 

$


8,245 

 

$


8,245 

 

$


8,245 

 

$


8,166 

 

 

Disc Rate   NPV=

12.5%           $85

 

14

--------------------------------------------------------------------------------